Holderman, J. Claimant filed a claim against the State of Rlinois as a result of an accident which occurred on March 12, 1980, at 2:00 p.m. The facts are not in dispute. Claimant exited off Route 1-55 to go south on Route 1-57. As he was driving under the 1-55 overpass, a Department of Transportation snowplow on 1-55 pushed a load of snow and ice off the overpass onto the top of Claimant’s car. The windshield and roof of Claimant’s car caved in and Claimant was knocked into a brief state of semi-consciousness. Claimant had no warning of any kind of the act complained of. At the hearing, Respondent did not offer any evidence and did not file a brief with the Court. Claimant seeks damages for towing charges, car rental, car cleaning, the deductibility on his insurance policy, damage to the suede coat he was wearing, minor repairs to his car, lost wages, as well as some damages for personal injuries allegedly suffered by him. Claimant rented a car for 15 days at a cost of $270.00. After the said 15 days had elapsed, he used his parents’ car after purchasing auto insurance and registration in the amount of $112.30 which he agreed to pay for the use of the car. He also incurred other expenses for cleaning his car, insurance deductible and minor repairs, totalling about $172.00. Claimant testified he suffered from headaches for two to three weeks and lost two days work at $117.95 per day. At the time of the hearing, he stated he now experiences occasional headaches which he had not had prior to the accident. An award is hereby entered in favor of Claimant in the amount of two thousand ($2,000.00) dollars.